PER CURIAM.
Pamela S. Purvis appeals the district court’s order accepting the magistrate judge’s report and recommendation to uphold the Administrative Law Judge’s denial of her claim for Social Security disability benefits and Social Security income. We must uphold the decision to deny disability benefits if it is supported by substantial evidence and the correct law was applied. 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have reviewed the administrative record, the district court’s order, and the magistrate judge’s report and recommendation and find no reversible error. Accordingly we affirm on the reasoning of the district court and the magistrate judge. Purvis v. Comm’r of the Soc. Sec. Admin., No. CA-00-1052 (M.D.N.C. May 1, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.